 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 83 
In the House of Representatives, U. S.,

February 24, 2009
 
RESOLUTION 
Recognizing the significance of Black History Month. 
 
 
Whereas the first Africans were brought involuntarily to the shores of America as early as the 17th century; 
Whereas these Africans in America and their descendants are now known as African-Americans; 
Whereas African-Americans suffered involuntary servitude and subsequently faced the injustices of lynch mobs, segregation, and denial of basic, fundamental rights; 
Whereas despite involuntary servitude, African-Americans have made significant contributions to the economic, educational, political, artistic, literary, religious, scientific, and technological advancement of the Americas; 
Whereas in the face of injustices, United States citizens of good will and of all races distinguished themselves with their commitment to the noble ideals upon which the United States was founded and courageously fought for the rights and freedom of African-Americans; 
Whereas Dr. Martin Luther King Jr. lived and died to make real these noble ideals; 
Whereas the greatness of the United States is reflected in the historic election of Barack Obama, an American of African ancestry, to the Office of the President of the United States of America; 
Whereas the birthdays of Abraham Lincoln and Fredrick Douglass inspired the creation of Negro History Week, the precursor to Black History Month; 
Whereas Negro History Week represented the culmination of Dr. Carter G. Woodson's efforts to enhance knowledge of black history started through the Journal of Negro History, published by Woodson's Association for the Study of African-American Life and History; and 
Whereas the month of February is officially celebrated as Black History Month, which dates back to 1926, when Dr. Carter G. Woodson set aside a special period of time in February to recognize the heritage and achievement of Black Americans: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the significance of Black History Month as an important time to recognize the contributions of African-Americans in the Nation's history, and encourages the continued celebration of this month to provide an opportunity for all peoples of the United States to learn more about the past and to better understand the experiences that have shaped the Nation; and  
(2)recognizes that the ethnic and racial diversity of the United States enriches and strengthens the Nation.  
 
Lorraine C. Miller,Clerk.
